UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-2325



KALLAY Y. BANGURA,

                                                          Petitioner,

          versus

U.S. IMMIGRATION & NATURALIZATION SERVICE,

                                                          Respondent.



On Petition for Review of an Order of the Immigration & Natural-
ization Service. (A72-419-879)


Submitted:   February 7, 1996          Decided:     February 14, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Kallay Y. Bangura, Petitioner Pro Se. Mark Christopher Walters,
Bryan Stuart Beier, UNITED STATES DEPARTMENT OF JUSTICE, Washing-
ton, D.C., for Respondent.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Petitioner seeks review of the final deportation order,

entered in absentia, of the Board of Immigration Appeals. Petitions

for review of final deportation orders entered in absentia must be

filed not later than sixty days after the date of the final order

of deportation. 8 U.S.C.A. § 1252b(c)(4) (West Supp. 1995). This
court does not have jurisdiction to review an order when the peti-

tion for review is untimely. See generally Oum v. INS, 613 F.2d 51,
53-54 (4th Cir. 1980). On April 10, 1995, the Board of Immigration

Appeals dismissed Petitioner's appeal of the Immigration Judge's

denial of Appellant's second motion to reopen and the deportation
order became final. Petitioner filed the petition for review on

July 10, 1995, more than sixty days after the Board's order became

final. Petitioner's failure to timely file a petition for review
deprives this court of jurisdiction to consider this case. We

therefore grant the Appellee's motion to dismiss the appeal. We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2